Citation Nr: 9921861	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-19 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for endometriosis and 
pelvic adhesions, with postoperative residuals of uterus and 
ovaries removal, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

INTRODUCTION

The veteran had active duty from September 1986 until 
September 1990.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal originally from a rating 
decision of the Department of Veterans Affairs (VA), Atlanta, 
Georgia, Regional Office (RO).  

A March 1998 rating decision denied service connection for 
migraine headaches and an acquired psychiatric disorder, 
including depression.  The veteran submitted a notice of 
disagreement (NOD) to these denials at her videoconference 
held in January 1999.  She also submitted a claim for service 
connection for urinary incontinence.  These matters are 
referred to the RO for appropriate action.    


REMAND

The veteran is seeking a higher disability rating for her 
gynecological condition.  The Board notes that her 
gynecological disability has been rated under 38 C.F.R. 
§ 4.116, Diagnostic Code 7613.  The portion of the VA 
schedule for rating disabilities that addresses gynecological 
disorders has been amended, effective on May 22, 1995.  60 
Fed. Reg. 19851 (1995).  The January 1996 statement of the 
case, however, contains the former rating criteria, and it is 
not clear whether the changed criteria were considered by the 
RO.  Further, the veteran has not been apprised of these 
changes.  

The veteran is also claiming that she has various symptoms 
resulting from her gynecological disorder.  An opinion of the 
VA General Counsel, VAOPGCPREC 23-97 (7/1/97), citing Esteban 
v. Brown, 6 Vet. App. 259 (1994), held that a claimant may be 
rated separately for distinct manifestations of a disability.  
Therefore, the RO should consider whether any of the 
manifestations of the service-connected endometriosis and 
pelvic adhesions, with postoperative residuals of uterus and 
ovaries removal, warrant a separate, compensable disability 
evaluation.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should re-evaluate the 
appellant's claim of entitlement to an 
increased rating for endometriosis and 
pelvic adhesions, with postoperative 
residuals of uterus and ovaries removal, 
with consideration of the most recent 
changes in the rating criteria that 
pertain to gynecological disabilities.  
See 38 C.F.R. Part 4, Diagnostic Code 
7613 (effective May 22, 1995).  The RO 
should also consider whether separate 
compensable evaluations should be 
assigned under the applicable Diagnostic 
Codes in light of Esteban.

2.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, which 
should include the new rating criteria, 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  She may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










